FOR PUBLICATION
                                                                             FILED
                   UNITED STATES COURT OF APPEALS
                                                                             FEB 25 2013
                           FOR THE NINTH CIRCUIT
                                                                         MOLLY C. DWYER, CLERK
                                                                          U .S. C O U R T OF APPE ALS




JOSHUA JAMES FROST,                              No. 11-35114

              Petitioner - Appellant,            D.C. No. 2:09-cv-00725-TSZ

  v.
                                                 ORDER
RON VAN BOENING, Superintendent,

              Respondent - Appellee.




KOZINSKI, Chief Judge:

       Upon the vote of a majority of nonrecused active judges, it is ordered that

this case be reheard en banc pursuant to Federal Rule of Appellate Procedure 35(a)

and Circuit Rule 35–3. The three-judge panel opinion shall not be cited as

precedent by or to any court of the Ninth Circuit.